DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 contains subject matter identical to that already recited in independent claim 1, from which claim 5 depends. Claim 5 is therefore redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wild WO 2010/083823 A1.

Independent Claim 1: Wild disclsoes a system for operating a harvester, the system comprising: 

a storage hopper (7) positioned adjacent to the distal end of the elevator, the storage hopper defining a volume configured to receive the harvested crops discharged from the distal end of the elevator;
a rotary spreader (2) positioned within the storage hopper, the rotary spreader configured to be rotated within the storage hopper to disperse the harvested crops received from the elevator across at least a portion of the volume; and 
a sensor (1) configured to detect a fill level of harvested crops contained within the volume of the storage hopper, 
wherein an operation of the rotary spreader is controlled based on signals received from the sensor (see claim 7 of the provided translation), as per claim 1.  

Dependent Claims 2-5: Wild further discloses wherein the storage hopper (7) extends between a forward end (the front, or left-side end, of 7) positioned closest to the distal end (the upper, rear end of 8) of the elevator (8) and a rear end (the rear end, or right-side end, of 7) positioned further away from the distal end of the elevator (as seen in the figures), the rotary spreader (2) being configured to disperse the harvested crops away from the forward end of the storage hopper and towards the rear end of the storage hopper (as indicated by the rotational arrows of 2), as per claim 2;
wherein an upper rotating member (unnumbered upper pulley of 8 seen in the figures) of the elevator (8) defines an elevator axis of rotation around which a looped member (the 
wherein the elevator (8) comprises a plurality of paddles (unnumbered paddles of 8) carried by the looped member (the belt of 8), an outer end of each paddle passing by an aftmost paddle position as the paddle is rotated past the distal end of the elevator (as seen in the figures), the rotary spreader (2) being positioned within the storage hopper (7) relative to the elevator such that the axis of rotation of the rotary spreader (axis of rotation of either of the unnumbered pulleys of 2) is located aft of the aftmost paddle position relative to the forward direction of travel of the harvester (as seen in the figures), as per claim 4;
a sensor (1) configured to detect a fill level of harvested crops contained within the volume of the storage hopper (7), wherein an operation of the rotary spreader (2) is controlled based on signals received from the sensor (see claim 7 of the provided translation), as per claim 5.

Independent Claim 21: Wild discloses a system for operating a harvester, the system comprising: 
an elevator (8) extending between a proximal end (the lower, front end) and a distal end (the upper, rear end), the elevator configured to carry harvested crops between its proximal and distal ends; 

a rotary spreader (2) positioned within the storage hopper, the rotary spreader configured to be rotated within the storage hopper to disperse the harvested crops received from the elevator across at least a portion of the volume, 
wherein the storage hopper extends between a forward end (the front, or left-side end, of 7) positioned closest to the distal end of the elevator and a rear end (the rear, or right-side end, of 7) positioned further away from the distal end of the elevator (as seen in the figures), the rotary spreader (2) being configured to disperse the harvested crops away from the forward end of the storage hopper and towards the rear end of the storage hopper (as indicated by the rotational arrows of 2), as per claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wild.

Dependent Claim 15: The device is disclosed as applied above. However, Wild fails to disclose wherein the rotary spreader is configured to be linearly actuated to adjust the position of the rotary spreader within the storage hopper, as per claim 15.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the rotary spreader linearly adjustable since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. 
	
Allowable Subject Matter
Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        January 7, 2022